Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140297(79)(81)(84)                                                                                  Michael F. Cavanagh
  140299                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  In re INVESTIGATIVE SUBPOENAS.                                                                       Diane M. Hathaway
  _________________________________________                                                           Alton Thomas Davis,
                                                                                                                         Justices
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
                                                                    SC: 140297
  v                                                                 COA: 284993
  MEIJER, INC.,                                                     Grand Traverse CC: 08-026516-PZ
             Respondent-Appellee,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellants.
  _________________________________________
  In re INVESTIGATIVE SUBPOENAS.
  _________________________________________
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
                                                                    SC: 140299
  v                                                                 COA: 284993
  MEIJER, INC.,                                                     Grand Traverse CC: 08-026516-PZ
             Respondent-Appellant,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellees.
  _________________________________________


         On order of the Chief Justice, motions by the League of Women Voters of Michigan
  and others and by Concerned Citizens of Acme Township and by the Michigan Education
  Association and others for leave to file briefs amicus curiae in this case are considered and
  they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
                                                                               Clerk